IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 0967-07


ADAN TRINIDAD JASSO,  Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

FORT BEND COUNTY



Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 68.4(l)
because it does not contain a copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered August 22, 2007
Do Not Publish.